Case 20-40001-JMM   Doc 36    Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document     Page 1 of 14
Case 20-40001-JMM   Doc 36    Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document     Page 2 of 14
Case 20-40001-JMM   Doc 36    Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document     Page 3 of 14
Case 20-40001-JMM   Doc 36    Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document     Page 4 of 14
Case 20-40001-JMM   Doc 36    Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document     Page 5 of 14
Case 20-40001-JMM   Doc 36    Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document     Page 6 of 14
Case 20-40001-JMM   Doc 36    Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document     Page 7 of 14
Case 20-40001-JMM   Doc 36    Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document     Page 8 of 14
Case 20-40001-JMM   Doc 36    Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document     Page 9 of 14
Case 20-40001-JMM   Doc 36     Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document      Page 10 of 14
Case 20-40001-JMM   Doc 36     Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document      Page 11 of 14
Case 20-40001-JMM   Doc 36     Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document      Page 12 of 14
Case 20-40001-JMM   Doc 36     Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document      Page 13 of 14
Case 20-40001-JMM   Doc 36     Filed 02/26/21 Entered 02/26/21 11:32:30   Desc Main
                             Document      Page 14 of 14
